            Case 2:20-cv-01653-MPK Document 1 Filed 10/30/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

BENJAMIN DEGROOT,                                                  2:20-cv-1653
                                                 Civil Action No. __________

       Plaintiff,

v.

UNIFUND CCR, LLC,

       Defendant.

                                  NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that Defendant Unifund CCR, LLC (“Unifund”) is removing

the civil action captioned Benjamin Degroot v. Unifund CCR, LLC, pending in the Court of

Common Pleas of Allegheny County, Pennsylvania at Case Number GD-20-009127, to the

United States District Court for the Western District of Pennsylvania pursuant to 28 U.S.C. §§

1331, 1441, and 1446.

I.     INTRODUCTION

       1.      On August 25, 2020, Plaintiff Benjamin Degroot (“Plaintiff”) initiated this civil

action by filing a Praecipe for Writ of Summons against Unifund in the Court of Common Pleas

of Allegheny County, Pennsylvania at Case Number GD-20-009127. The Praecipe for Writ of

Summons, but not the Writ of Summons itself, was served on Unifund on September 16, 2020.

A true and correct copy of the Praecipe for Writ of Summons is attached hereto as Exhibit A.

On September 30, 2020, Plaintiff filed a Complaint in Civil Action (sometimes, “Compl.”)

against Unifund. The Complaint in Civil Action was served on the undersigned counsel for

Unifund by e-mail on October 20, 2020. A true and correct copy of the Complaint in Civil

Action is attached hereto as Exhibit B.
            Case 2:20-cv-01653-MPK Document 1 Filed 10/30/20 Page 2 of 5




       2.         Plaintiffs’ Complaint in Civil Action alleges that Unifund violated the federal Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692 et seq., by making false

representations and engaging in deceptive conduct. Plaintiffs’ Complaint in Civil Action asserts

causes of action for violations of the FDCPA, 15 U.S.C. §§ 1692, 1692e, 1692e(8), and 1692(d)

(Compl., Count I), violations of the FDCPA, 15 U.S.C. §§ 1692f, 1692f(8), and 1692(d)

(Compl., Count II), and a permanent injunction (Compl., Count III). Plaintiffs’ Complaint in

Civil Action seeks actual damages, statutory damages, sanctions, attorneys’ fees and costs, and

injunctive relief. (Compl., Counts I, II, and III).

II.    THIS COURT HAS ORIGINAL SUBJECT MATTER JURISDICTION OF THIS
       CIVIL ACTION PURSUANT TO 28 U.S.C. § 1331.

       A.         This Court has original subject matter jurisdiction of Plaintiff’s claims for
                  violations of the FDCPA (Counts I and II) pursuant to 28 U.S.C. § 1331.

       3.         This Court has original jurisdiction over Plaintiff’s claims for violations of the

FDCPA (Compl., Counts I and II) pursuant to 28 U.S.C. § 1331, because the federal courts “shall

have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of

the United States,” 28 U.S.C. § 1331, and this civil action (see, Compl., Counts I and II) arises

under the FDCPA, a federal law. See, e.g., Zimmerman v. HBO Affiliate Group, 834 F.2d 1163

(3d Cir. 1987).

       B.         This Court has supplemental or pendent subject matter jurisdiction of
                  Plaintiff’s claim for a permanent injunction (Count III) pursuant to 28
                  U.S.C. § 1367.

       4.         This Court should also exercise jurisdiction over Plaintiff’s claim for a permanent

injunction (Compl., Count III) pursuant to 28 U.S.C. § 1367 because it is so related to Plaintiff’s

claims for violations of the FDCPA (Compl., Counts I and II) that it forms part of the same case

or controversy under Article III of the United States Constitution. 28 U.S.C. § 1367(a) (“[I]n any




                                                   2
            Case 2:20-cv-01653-MPK Document 1 Filed 10/30/20 Page 3 of 5




civil action of which the district courts have original jurisdiction, the district courts shall have

supplemental jurisdiction over all other claims that are so related to claims in the action within

such original jurisdiction that they form part of the same case or controversy under Article III of

the United States Constitution.”); see, also, Local No. 1 (ACA) Broadcast Employees of

International Brotherhood of Teamsters, etc. v. International Brotherhood of Teamsters, 614

F.2d 846, 850 (3d Cir. 1980) (“Federal courts have the constitutional power to exercise pendent

jurisdiction when the state and federal claims derive from a common nucleus of operative fact,

such that the plaintiff would ordinarily be expected to try them all in one judicial proceeding, and

when the federal claim has sufficient substance to confer subject matter jurisdiction on the

court.”)

III.   UNIFUND SATISFIED THE PROCEDURAL AND VENUE REQUIREMENTS
       FOR REMOVAL.

       5.      Plaintiff’s Complaint in Civil Action was served on Unifund on October 20, 2020.

Therefore, removal is timely pursuant to 28 U.S.C. § 1446(b). 28 U.S.C. § 1446(b)(1) (“The

notice of removal of a civil action or proceeding shall be filed within 30 days after the receipt by

the defendant, through service or otherwise, of a copy of the initial pleading.”).

       6.      The Court of Common Pleas of Allegheny County, Pennsylvania is located within

the Western District of Pennsylvania, see, 28 U.S.C. § 105(b), and venue for this action is proper

in the Western District of Pennsylvania pursuant to 28 U.S.C. § 1441(a) because the Western

District of Pennsylvania is the “district and division embracing the place where such action is

pending.”

       7.      Immediately following the filing of this Notice of Removal, Unifund will file a

Notice of Filing Notice of Removal in the Court of Common Pleas of Allegheny County,

Pennsylvania and serve the same upon Plaintiff as required by 28 U.S.C. § 1446(d). A true and



                                                 3
            Case 2:20-cv-01653-MPK Document 1 Filed 10/30/20 Page 4 of 5




correct copy of the Notice of Filing Notice of Removal (without Exhibit) is attached hereto as

Exhibit C.

IV.    NON-WAIVER AND RESERVATION

       8.      By removing this civil action to this Court, Unifund does not waive any defenses,

objections, or motions available under state or federal law. Unifund expressly reserves the right

to move for dismissal of some or all of Plaintiff’s claims and/or seek dismissal of Plaintiff’s

claims on grounds of lack of personal jurisdiction, improper venue, or under the doctrine of

forum non conveniens.

       WHEREFORE, Defendant Unifund CCR, LLC hereby gives notice that the civil action

captioned Benjamin Degroot v. Unifund CCR, LLC pending in the Court of Common Pleas of

Allegheny County, Pennsylvania at Case Number GD-20-009127 is removed to the United

States District Court for the Western District of Pennsylvania pursuant to 28 U.S.C. §§ 1331,

1441, and 1446.

                                                    Respectfully submitted,

Dated: October 30, 2020                             /s/ Nicholas J. Godfrey
                                                    Nicholas J. Godfrey, Esq.
                                                    Pa. I.D. No. 312031
                                                    DINSMORE & SHOHL LLP
                                                    1300 Six PPG Place
                                                    Pittsburgh, PA 15222
                                                    412.288.5861 (t)
                                                    412.281.5055 (f)
                                                    nicholas.godfrey@dinsmore.com

                                                    Counsel for Defendant Unifund CCR, LLC




                                               4
          Case 2:20-cv-01653-MPK Document 1 Filed 10/30/20 Page 5 of 5




                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Notice of Removal was

served upon the following this 30th day of October, 2020 by the Court’s CM/ECF System and/or

E-Mail:

                            Joshua P. Ward, Esq.
                            Kyle Steenland, Esq.
                            The Law Firm of Fenters Ward
                            The Rubicon Building
                            201 South Highland Avenue
                            Suite 201
                            Pittsburgh, PA 15206

                            Counsel for Plaintiff Benjamin Degroot



                                                 /s/ Nicholas J. Godfrey
                                                 Nicholas J. Godfrey, Esq.
